            Case 1:20-cv-03951-LGS Document 21 Filed 08/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ZETA GLOBAL CORP.,                                           :
                                            Plaintiff         :
                                                              :    20 Civ. 3951 (LGS)
                            -against-                         :
                                                              :          ORDER
 MAROPOST MARKETING CLOUD, INC.,                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for August 27, 2020;

          WHEREAS, Defendant intends to move to dismiss Counts I, II and III of Plaintiff’s

Complaint (the “non-patent claims”) pursuant to the doctrine of forum non conveniens, as

described in the parties’ joint status letter at Dkt. No. 19. It is hereby

          ORDERED that the August 27, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan for the patent

infringement claims set forth in Counts IV, V and VI of the Complaint will issue in a separate

order. It is further

          ORDERED that the requirement that Defendant file a pre-motion letter in anticipation of

its motion to dismiss the non-patent claims is hereby waived. Defendant is reminded that its

deadline to answer or otherwise respond to the Complaint is October 2, 2020, per the Order at

Dkt. No. 15. The briefing schedule for Defendant’s motion to dismiss the non-patent claims will

be governed by Local Civil Rule 6.1. The parties shall comply with the Individual Rules and the

Emergency Individual Rules with respect to exhibits, page limits and courtesy copies. It is

further

          ORDERED that discovery on the non-patent claims is stayed until resolution of
          Case 1:20-cv-03951-LGS Document 21 Filed 08/25/20 Page 2 of 2


Defendant’s motion to dismiss those claims. “On a showing of good cause, a district court ‘has

considerable discretion to stay discovery’ pursuant to Federal Rule of Civil Procedure 26(c).”

Kirschner as Tr. of Millennium Lender Claim Tr. v. J.P. Morgan Chase Bank, N.A., No. 17 Civ.

6334, 2020 WL 4671577, at *2 (S.D.N.Y. Aug. 12, 2020) (quoting Fed. R. Civ. P. 26(c)).

“Federal Rule of Civil Procedure 26(d) also allows the Court to control the sequence and timing

of discovery.” Roper v. City of New York, 15 Civ. 8899, 2017 WL 462270, at *1 (S.D.N.Y. Jan.

25, 2017). Here, Defendant’s proposed motion to dismiss the non-patent claims appears to have

substantial grounds, and there is little prejudice to Plaintiff where discovery will proceed on the

patent infringement claims.

       The parties should be aware that the Court does not extend the deadlines for discovery

absent compelling circumstances.



Dated: August 25, 2020
       New York, New York




                                                  2
